Case 2:18-cv-02706-TLP-dkv Document 145 Filed 10/24/19 Page 1 of 2                     PageID 1927 (1 of 2)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
        Clerk                        CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                   Filed: October 24, 2019




 Ms. Carolyn Jean Chumney
 Ms. Janet M. Kleinfelter
 Mr. John Louis Ryder
 Mr. Pablo Adrian Varela


                      Re: Case No. 19-6142, Shelby Advocates, et al v. Tre Hargett, et al
                          Originating Case No. : 2:18-cv-02706

 Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                   Sincerely yours,

                                                   s/Ryan E. Orme
                                                   Case Manager
                                                   Direct Dial No. 513-564-7079

 cc: Mr. Thomas M. Gould

 Enclosure
Case 2:18-cv-02706-TLP-dkv Document 145 Filed 10/24/19 Page 2 of 2                  PageID 1928 (2 of 2)
                                          Case No. 19-6142

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                               ORDER

 SHELBY ADVOCATES FOR VALID ELECTIONS; MICHAEL KERNELL; JOE TOWNS,
 JR.; ANN SCOTT; BRITNEY THORNTON

              Plaintiffs - Appellants

 v.

 TRE HARGETT, in his Official Capacity as Tennessee Secretary of State; MARK GOINS, in
 his Official Capacity as the Coordinator of Elections for the State of Tennessee; STATE OF
 TENNESSEE ELECTIONS COMMISSION; KENT YOUNCE; JUDY BLACKBURN;
 GREGORY DUCKETT; DONNA BARRETT; JAMES H. WALLACE, JR.; TOM WHEELER;
 MIKE MCDONALD, in each of their Official Capacity as a member of the Tennessee Election
 Commission; LINDA PHILLIPS, in her Official Capacity as Administrator of the Shelby County
 Election Commission; SHELBY COUNTY ELECTIONS COMMISSION; ROBERT MEYERS;
 NORMA LESTER; DEE NOLLNER; STEVE STAMSON; ANTHONY TATE, in each of their
 Official Capacity as a Board Commissioner of the Shelby County Election Commission

              Defendants - Appellees



        Upon consideration of the appellant’s motion to expedite the briefing schedule and to

 expedite oral argument,


        It is ORDERED that the motions be, and hereby are, GRANTED. The case will be

 submitted at the earliest practicable date.




                                                  ENTERED BY ORDER OF THE COURT
                                                  Deborah S. Hunt, Clerk


 Issued: October 24, 2019
                                                  ___________________________________
